       Case 2:21-cv-00475-JAT Document 23 Filed 05/10/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Alejandro Hernandez,                                 No. CV-21-00475-PHX-JAT
10                  Plaintiff,                            ORDER
11   v.
12   Jason Castro, et al.,
13                  Defendants.
14
15          On April 30, 2021, after Plaintiff twice failed to timely respond to the pending
16   motions to dismiss and after the Court warned Plaintiff that he was required to respond
17   (Doc. 19), the Court dismissed this case. (Doc. 20). On May 6, 2021, Plaintiff moved for
18   reconsideration of the Order dismissing this case.
19          Preliminary, the Court notes that the motion for reconsideration includes unredacted
20   social security numbers, dates of birth, and medical records of a minor who is not identified
21   by initials only. Due to this content, the Court will Order the that the motion for
22   reconsideration be sealed. Plaintiff is cautioned that if he files something again without
23   complying with Federal Rule of Civil Procedure 5.2, the filing will be stricken.
24          Next, as to the merits of the motion for reconsideration, the Court notes that Plaintiff
25   still makes no attempt to address the substance of the motions to dismiss, as he was twice
26   previously ordered to do. Instead, he explains that he has had some personal issues and
27   repeats the allegations of his complaint.       Neither of the topics of the motion for
28   reconsideration provides reason to reconsider this Court’s prior order.
       Case 2:21-cv-00475-JAT Document 23 Filed 05/10/21 Page 2 of 2



 1          If Plaintiff chooses, Plaintiff may file a motion under Federal Rules of Civil
 2   Procedure 59 or 60 within the time limits provided by the Rules. If Plaintiff files a timely
 3   motion and substantively addresses all three motions to dismiss including why he argues
 4   the judgment should be altered or amended because the motions to dismiss were not well
 5   taken, the Court will consider such motion. However, the Court will not reconsider its
 6   prior order based on Plaintiff’s currently pending motion which offers little more than an
 7   apology for not timely complying with the prior orders without substantively addressing
 8   the sufficiency of the complaint.
 9          Plaintiff is cautioned that this Court cannot extend time to file a motion under
10   several rules, including 59(b), (d), or (e), 50(b) or (d), 52(b) or 60(b). See Fed. R. Civ. P.
11   6(b)(2). Thus, if Plaintiff wishes to file such a motion under any of these Rules, he must
12   do so within the time limit of the respective Rule.
13          Based on the foregoing,
14          IT IS ORDERED that for the reasons stated herein, the Clerk of the Court shall
15   seal Doc. 22.
16          IT IS FURTHER ORDERED that the motion for reconsideration (Doc. 22) is
17   denied.
18          Dated this 10th day of May, 2021.
19
20
21
22
23
24
25
26
27
28


                                                 -2-
